DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 09/14/2022 has been entered. Claims 1, 7-8, 10-20, 22-24 are pending. Claims 2-6, 9, and 21 have been canceled. Claims 7 and 10-13 are withdrawn. Claims 23-24 are new. Amendments to the specification have overcome the objections to the specification previously set forth. 

Claim Objections
Claims 23-24 are objected to because of the following informalities: claims 23 and 24 recite “wherein the orientation index an area ratio…” which appears to be a typo. Suggested correction is “wherein the orientation index is an area ratio…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 14-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US20140186702A1, cited on IDS dated 09/24/2018) hereinafter Takahata, in view of Ishii et al.,  (US20180190975A1) hereinafter Ishii, and Lee et al., (WO2015084036A1, see also English equivalent US20160028084A1) hereinafter Lee.
Regarding Claims 1 and 22, Takahata discloses a negative electrode (Takahata, Fig. 10 and corresponding description at [0063-0097]) comprising:
a current collector (241A, [0063]);
and a first paste, or active material region A1 [0073], reading on a first active material layer, containing natural graphite [0073], reading on the first active material particles, that is coated onto the negative electrode current collector 241A [0073] and Fig. 10; 
and a second paste, or active material region A2 [0073], reading on a second active material layer, containing artificial graphite [0073], reading on the second active material particles, that is coated over the first paste layer [0073].
Takahata does not explicitly disclose wherein a lithium ion diffusion rate of the second active material particles is two to three times a lithium ion diffusion rate of the first active material particles, or the specific lithium ion diffusion rate. However, Takahata further discloses that artificial graphite (the second active material particle) shows a higher purity and lower resistance than natural graphite (the first active material particle) [0074], which the skilled artisan understands corresponds to a higher lithium ion diffusion rate. Takahata further discloses that by having a lower resistance active material layer on the outer surface and a higher resistance active material layer on the inside, “the lithium ions are released more uniformly from the negative electrode active material layer 243A to the positive electrode active material layer 223. This makes it possible to maintain the capacity retention ratio after long-term storage at a high level and moreover keep the resistance increase in a low-temperature environment at about -15°C after charge-discharge cycling to be small” [0075], which is the same desired effect as in Instant application [14]. Takahata’s disclosed artificial graphite particles are not particularly limited as long as they still have the benefit of a lower resistance than the natural graphite and is able to maintain a high capacity, and desires the second active artificial graphite material particles to have a higher lithium ion diffusion rate. 
In a similar field of endeavor as it pertains to lithium ion negative electrode materials comprising artificial graphite (Ishii abstract), Ishii discloses an artificial graphite negative electrode material [0010], having a preferred orientation index to obtain a desired degree of flakiness [0041]. Ishii discloses wherein when the orientation index is too low, a high electrode density is difficult to achieve as the bulk density is decreased when particles become too flaky [0041-0042]. On the other hand, when the orientation index is too low, increased expansion in the electrode is possible during intercalation, reducing cycle life [0041], and affects lithium ion diffusion [0042]. 
Furthermore, Ishii teaches using a coal and petroleum pitch precursor and combination thereof is used to make the artificial graphite [0055], which is the same as the instant specification lists a mixture of coal-based pitch and petroleum-based pitch (Instant Specification [32]), and further graphitized at a temperature of preferably 3150 °C to 3600 °C to balance improved lithium ion storage capacity while preventing sublimation and unnecessary energy use [0064]. The graphitization range of the prior art falls within the temperature range listed in the instant specification, which desires the raw material to be graphitized at a temperature of 2500°C or higher (Instant Specification [32]). Since the artificial graphite product of Ishii is manufactured in a substantially identical method as the artificial graphite product in the instant application, it would necessarily possess the same material characteristics as the claimed product, such as a higher lithium ion diffusion rate and a lower orientation index compared to standard artificial graphite and natural graphite. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 (I)).
Assuming, arguendo, that the graphite of Ishii does not have the claimed orientation index and lithium ion diffusion rate due to the identical manufacturing method, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the orientation index of the artificial graphite product as taught by Ishii such that it overlaps with the claimed orientation index of 12 to 14 and a lithium ion diffusion rate of 1.0x10-8 cm-2/s to 2.0x10-8 cm-2/s, and optimize the natural graphite so that it has a lithium ion diffusion rate of 5.0x10-9 cm-2/s to 7.0x10-8 cm2/s, wherein a lithium ion diffusion rate of the second active material particles is two to three times a lithium ion diffusion rate of the first active material particles, in order to obtain a desired lithium ion rate while controlling the resulting electrode density. The prior art recognizes the orientation index or degree of flakiness as a result-effective variable that controls the lithium ion diffusion rate and electrode density, see MPEP 2144.05(II)(B). Further, this aligns with Takahata, which desires the artificial graphite to have a higher lithium ion diffusion rate than the natural graphite layer. 
Takahata further discloses where the first paste comprises a binder [0014], and the second paste comprising a binder [0014]. Takahata however, does not explicitly disclose wherein the first and second active material layers further comprises a conductive material.
In a similar field of endeavor as it pertains to lithium ion batteries (Lee [0002]), Lee teaches a similar negative electrode include natural and/or artificial graphite particles [0059], and teaches that the anode (Lee [0063]) may also include a conductive material [0065]. Lee teaches that the conductive material is not particularly limited as long as it provides suitable conductivity to the anode.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify each of the first and second active material layers of Takahata to include a conductive material as taught by Lee in order to ensure good electrical conductivity in the anode layers.
Takahata discloses that the first and second paste comprises binders (Takahata [0014]) such as PVDF, SBR, or CMC [0038]. However, Takahata does not explicitly teach an example wherein the second binder comprises a copolymer of hexafluoropropylene (HFP) and at least one of polyvinylidene fluoride (PVdF), carboxymethyl cellulose (CMC), and styrene-butadiene rubber (SBR).
Lee further teaches many suitable binder polymers, such as polyvinylidene fluoride hexafluoropropylene copolymer, carboxymethyl cellulose, and styrene butadiene rubber or copolymers thereof [0064]. Lee teaches that these polymers are all suitable for use as a binder and are art-recognized equivalents for the same purpose [0064]. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the binder of Takahata to include a suitable polymer binder such as a copolymer of PVDF and HFP as taught by Lee in order to provide suitable adhesion in the resulting anode layer, and the skilled artisan would have a reasonable expectation of success in selecting any of the listed binders. 
Takahata further discloses using the artificial graphite layer from about 10% to 30% of the total thickness of the active material layer which shows good capacity retention [0112], see also Fig. 13, reading on “a content of the second active material particles”, which overlaps with the claimed range of 30% to 90% with respect to a total content of the first and second active material particles. Takahata further teaches that the amount can be varied by adjusting the amount of each active material paste to be layered [0110], and the thickness ratio changes capacity retention and resistance increase [0112], see also Fig. 13. 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the content of the second active material particles such that it overlaps with the claimed range of 30% to 90% with respect to a total content of the first and second active material particles of Takahata in order to balance resistance increase and capacity retention. See also MPEP 2144.05(I) and (II)(B) as the thickness ratio is noted as a result-effective variable. 
Regarding Claim 8, Modified Takahata discloses all of the claim limitations as set forth above. Takahata further discloses suitable binders for both the negative electrode and positive electrode [0044] including PVDF, CMC, or SBR [0038] and in a specific embodiment, Takahata uses a mixture of CMC and SBR [0078], thus reading on the claim.
Regarding Claims 14-16, Takahata discloses all of the claim limitations as set forth above. Takahata discloses binders such as PVDF, CMC, and SBR but is silent regarding a copolymer of HFP with PVDF, CMC, or SBR. 
Lee further teaches many suitable binder polymers, such as polyvinylidene fluoride hexafluoropropylene copolymer, carboxymethyl cellulose, and styrene butadiene rubber or copolymers thereof [0064], thus includes a copolymer of polyvinylidene fluoride hexafluoropropylene copolymer and carboxymethyl cellulose; and a copolymer of polyvinylidene fluoride hexafluoropropylene copolymer and styrene butadiene rubber. Lee teaches that these polymers are all suitable for use as a binder and are art-recognized equivalents for the same purpose [0064]. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the binder of Takahata to include a suitable polymer binder such as a copolymer of PVDF and HFP, a copolymer of HFP and CMC, and a copolymer of HFP and SBR, as taught by Lee in order to provide suitable adhesion in the resulting anode layer, and the skilled artisan would have a reasonable expectation of success in selecting any of the listed binders.   
Regarding Claims 17-20, Takahata discloses all of the claim limitations as set forth above. Lee further teaches wherein the conductive material may be selected from a list of suitable alternatives including: conductive tubes such as carbon nanotubes [0065], reading also on Claim 18, metal powder such as fluorocarbon powder, aluminum powder, and nickel powder [0065], reading also on Claim 19, and conductive whiskers such as zinc oxide or potassium titanate whiskers [0065], reading also on Claim 20. Lee teaches that any conductive material can be used as long as it provides suitable conductivity without causing adverse chemical changes in the battery. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable conductive additive to include any of the suitable conductive materials as taught by Lee in order to provide suitable conductivity without adversely impacting the battery chemistry. 
Regarding Claim 23-24, Takahata discloses all of the claim limitations as set forth above. Takahata’s disclosed artificial graphite particles are not particularly limited as long as they still have the benefit of a lower resistance than the natural graphite and is able to maintain a high capacity, and desires the second active artificial graphite material particles to have a higher lithium ion diffusion rate. 
In a similar field of endeavor as it pertains to lithium ion negative electrode materials comprising artificial graphite (Ishii abstract), Ishii discloses an artificial graphite negative electrode material [0010], having a preferred orientation index to obtain a desired degree of flakiness [0041]. Ishii discloses wherein when the orientation index is too low, a high electrode density is difficult to achieve as the bulk density is decreased when particles become too flaky [0041-0042]. On the other hand, when the orientation index is too low, increased expansion in the electrode is possible during intercalation, reducing cycle life [0041], and affects lithium ion diffusion [0042]. Ishii does not explicitly disclose wherein the orientation index is obtained by an area ratio (004)/(110) obtained by measuring (110) and (004) by XRD and then integrating an intensity of a peak for the (110) plane and an intensity of a peak for the (004) plane.
Furthermore, Ishii teaches using a coal and petroleum pitch precursor and combination thereof is used to make the artificial graphite [0055], which is the same as the instant specification lists a mixture of coal-based pitch and petroleum-based pitch (Instant Specification [32]), and further graphitized at a temperature of preferably 3150 °C to 3600 °C to balance improved lithium ion storage capacity while preventing sublimation and unnecessary energy use [0064]. The graphitization range of the prior art falls within the temperature range listed in the instant specification, which desires the raw material to be graphitized at a temperature of 2500°C or higher (Instant Specification [32]). Since the artificial graphite product of Ishii is manufactured in a substantially identical method as the artificial graphite product in the instant application, it would necessarily possess the same material characteristics as the claimed product, such as a higher lithium ion diffusion rate and a lower orientation index compared to standard artificial graphite and natural graphite. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 (I)).
Assuming, arguendo, that the graphite of Ishii does not have the claimed orientation index due to the identical manufacturing method, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the orientation index of the artificial graphite product as taught by Ishii such that it overlaps with the claimed orientation index of 12 to 14, wherein the orientation index of the artificial graphite is an area ratio (004)/(110) obtained by measuring (110) and (004) by XRD and then integrating an intensity of a peak for the (110) plane and an intensity of a peak for the (004) plane, in order to balance orientation index, which controls degree of flakiness as a result-effective variable that controls the lithium ion diffusion rate and electrode density, see MPEP 2144.05(II)(B). 

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach the orientation index (004)/(110) in a range of 2.86 to 10 and thus does not overlap with the claimed orientation index of 12 to 14, but rather teaches away from the instant claim. 
However, the orientation index as claimed is broad and not limited, as the orientation index as claimed in claim 1 and 22 does not necessarily limit the orientation index to just the instant embodiment measuring method of (004)/(110) used in the specification. Furthermore, the prior art teaches that is desired to control various characteristics of the artificial graphite, having a preferred orientation index to obtain a desired degree of flakiness [0041]. Ishii discloses generally wherein when the orientation index is too low, a high electrode density is difficult to achieve as the bulk density is decreased when particles become too flaky [0041-0042]. On the other hand, when the orientation index is too low, increased expansion in the electrode is possible during intercalation, reducing cycle life [0041], and affects lithium ion diffusion [0042]. Ishii teaches generally orientation index is an optimizable and result-effective variable that is known in the art, and it is desired to balance characteristics of flakiness, cycle life, and lithium ion diffusion. See MPEP 2144.05(II)(B), where it has been held that a result-effective variable which achieves a recognized result can be held as obvious to optimize to find the desired workable range. Unless there is some new and unexpected result obtained by the specific orientation index used in the specification that is commensurate in scope with the claims, this argument is not persuasive. 
Applicant argues that Ishii discloses an orientation index I(110)/I(004) is 0.10 to 0.35, which indicates the I(004)/I(110) is 2.86 to 10, outside the claimed range of 12 to 14, and further wherein Ishii teaches away from using the artificial graphite having the claimed range of orientation index. 
This argument is not persuasive, because orientation index generally is an optimizable and result-effective variable that is illustrative of crystal structure and shape. It is not clear that the orientation index of Ishii is calculated in an identical way as recited as claimed. Ishii discloses the orientation index is a ratio of peak intensity of plane (110) to peak intensity of plane (110), and it is not immediately clear that this peak intensity described in Ishii is obtained by integrating an intensity of the peak as required in the new claims. That is, a range I(004)/I(110) is preferred to be 2.86 to 10 (Ishii discloses a preferred orientation index (110)/(004) ratio of 0.10 to 0.35 [0041]). There is nothing that shows that the claimed range of 12 to 14 is critical so as to overcome the close end of the range at 10, especially since Ishii teaches that the orientation index controls properties in the artificial graphite. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722                       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722